United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3297
                      ___________________________

                                  Lisa Murphy

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

G Robinson, Sheriff, Dub Brassell Detention Center, ADC; Bowlin, Chief, Dub
Brassell Detention Center, ADC; Tyler, Major, Dub Brassell Detention Center,
         ADC; Adem, Captain, Dub Brassell Detention Center, ADC

                          lllllllllllllllllllll Defendants

      Smith, Correctional Officer, Dub Brassell Detention Center, ADC

                    lllllllllllllllllllll Defendant - Appellee

      White, Correctional Officer, Dub Brassell Detention Center, ADC

                          lllllllllllllllllllll Defendant
                                  ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: March 20, 2015
                            Filed: March 30, 2015
                                [Unpublished]
                                ____________
Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________
PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Lisa Murphy appeals the
district court’s1 judgment entered upon a jury verdict in favor of the defendant
correctional officer on Murphy’s excessive-force claim. Having carefully considered
the arguments that Murphy raises in this appeal, we conclude that she has not
provided any basis for reversal. See Sanders v. Hobbs, 773 F.3d 186, 190 (8th Cir.
2014) (court of appeals does not assess credibility of witnesses or weigh evidence).2
Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Murphy’s motion for
appointment of counsel.
                        ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
      2
        Further, Murphy’s failure to provide a trial transcript prevents meaningful
review of issues regarding witness testimony. See Fed. R. App. P. 10(b) (appellant's
duty to order transcript); Kelly v. Omaha Housing Authority, 721 F.3d 560, 562 (8th
Cir. 2013) (appellant must furnish reviewing court with all parts of proceedings
below necessary for determination of validity of any claimed error), cert. denied, 134
S. Ct. 1010 (2014).

                                         -2-